Citation Nr: 0115041	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-24 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
August 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In March 2001, a hearing was held at the RO before the 
undersigned member of the Board.  A transcript of this 
hearing has been associated with the claims folder.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In the present case, the veteran maintains that he has PTSD 
as a result of his experiences during the Vietnam War.  He 
reports his unit was stationed in DaNang, and that the 
surrounding area frequently came under enemy heavy artillery 
attacks.  He says there were numerous instances when he had 
to take cover in sandbag bunkers.  The veteran also recalls 
being assigned to a quick reactionary force that was ordered 
to Khe Sahn and subsequently detailed to clean up the village 
of Langvei and provide medical aid to its inhabitants.  He 
says the village was mistakenly bombed and strafed by 
friendly forces.  He maintains that he assisted with aiding 
the injured and disposing of the dead.  He reports that this 
incident occurred on March 2, 1967.

In support of his claim, the veteran has submitted statements 
from fellow service members.  F.S.G. says he served in the 
Wing Equipment and Repair Squadron (WERS) 17 of the 1st 
Marine Air Wing with the veteran, and that a quick 
reactionary unit was formed in February 1967.  He intimates 
that the veteran was assigned to this unit.  R.M.S. recalls 
seeing the veteran in Khe Sahn in March 1967.  The veteran 
has also submitted historical abstracts documenting that the 
village of Langvei was accidentally bombed by unknown 
aircraft on March 2, 1967.  His service personnel records 
show that he was assigned to the WERS-17, MWSG-17, 1st Marine 
Air Wing.

The RO has attempted to verify the veteran's alleged 
stressor.  The National Personnel Records Center (NPRC) and 
Marine Corps Historical Center (MCHC) were contacted.  In a 
letter dated in January 2000, the MCHC stated that it had 
reviewed the command chronologies of the WERS 17 for the 
period between June and December 1967, and that there was 
nothing in the file from that unit.  No findings were made 
with regard to the activities of the WERS 17 during the month 
of March 1967.  

The proper development of the record necessitates that this 
matter be returned to the RO in order to verify whether unit 
members of the WERS 17, to include the veteran, were detailed 
to a quick reactionary force in February 1967, which 
subsequently lent aid and assistance to the villagers of 
Langvei following the 
March 2, 1967 bombing.

In addition, the veteran has not been provided a VA 
examination to determine whether his diagnosed PTSD is a 
result of his purported in-service stressors.  

Finally, by a rating action dated in February 2000, the RO 
denied the veteran's claim of service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement with this decision in May 2000.  However, he has 
not been provided a Statement of the Case on this issue.  As 
the filing of a notice of disagreement places a claim in 
appellate status, the Court has held that the RO's failure to 
issue a statement of the case constitutes a procedural defect 
requiring remand.  See Manlincon v. West, 12 Vet.App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to service connection 
for bilateral hearing loss.  The 
veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the February 
2000 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.

2.  The RO should request that the 
veteran submit the names and 
addresses for all VA and non-VA 
medical care providers who have 
treated or evaluated him, who may 
possess additional records 
supportive of his claim for service 
connection for PTSD.  After securing 
any necessary releases, the RO 
should attempt to obtain a copy of 
all indicated records, which are not 
already of record, and permanently 
associate them with the claims file.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

4.  The RO should request the 
veteran to provide additional 
information concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, and 
identifying information concerning 
any other individuals involved in 
the events, including their names, 
ranks, and units of assignment.  
With this information, the RO should 
review the file and prepare a 
summary of the veteran's alleged 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's stressor 
statements, DD 214 and other service 
personnel records should be sent to 
the Marine Corps Historical Center 
(MCHC), Washington Naval Yard, 1254 
Charles Morris Street, SE, 
Washington, DC, 20374-5040.  The 
MCHC should be requested to provide 
any additional information that 
might corroborate the veteran's 
alleged stressor(s).  The MCHC 
should also be requested to furnish 
the unit history for each unit the 
veteran was assigned to while in 
service for each period during which 
a stressor is alleged to have 
occurred.

5.  Upon completion of the above 
development, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent, and etiology of 
any psychiatric disorders present.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to the examiner before the 
examination, for proper review of 
the medical history.  The 
examination report is to reflect 
that such a review of the claims 
file was made.

6.  Then, the RO should review the 
claims folder and ensure that all of 
the foregoing development has been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to 
be implemented.

7.  Then, the RO should undertake 
any other development it deems to be 
required to comply with the notice 
and duty to assist requirements of 
the VCAA.  

8.  The RO should then readjudicate 
the claim for service connection for 
PTSD based on all evidence received 
since its most recent decision on 
this claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be provided with a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


